Citation Nr: 1448391	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes, which he relates to his presumed exposure to herbicides in Vietnam.  He maintains that since he breathed in the herbicides from his upper respiratory area that he should be service-connected for his cancer in the tonsils on a presumptive basis.  The Veteran's representative also argues that since his cancer metastasized to the lymph nodes it should be considered akin to non- Hodgkin's lymphoma.  Non-Hodgkin's lymphoma and respiratory cancers of the lung, bronchus, larynx, and trachea are presumptively related to exposure to herbicides under 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(e), barring any clear and unmistakable evidence to the contrary.  However, cancer of the tonsils is not presumptively related to herbicide exposure.  Also, to the extent that the Veteran has non-Hodgkin's lymphoma solely as a result of his tonsil cancer metastasizing, service connection would not be warranted on a presumptive basis, for the lymph node cancer, as well.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  Nonetheless, this does not preclude the Veteran establishing service connection for tonsil cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  This is a medical matter; thus a medical opinion is warranted to resolve this case.  The Veteran testified that his private doctor told him that his cancer could be related to herbicide exposure but that he could not get the doctor to write this down.

The service treatment records actually show treatment for sore throat in March 1968, at which time the pharynx was hyperemic without exudate.  A previous throat culture dated in January 1968 was normal.  An August 1969 treatment record also shows treatment for sore throat with a temperature of 101.2.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any relevant private treatment records, or identify the private facility where the treatment occurred and sign the proper release for VA to obtain the records.  

Specifically the appellant should be requested either to submit the records or to identify the private treatment provider who reportedly told him that the Veteran's tonsil cancer could be related to his exposure to herbicides in Vietnam, Dr. Rowland Mbaoma at Franciscan Healthcare at 701 Superior Avenue, Munster, IN 46321.

If the appellant complies with the request, make at least two attempts to obtain the records unless after the first attempt it is clear that additional efforts would be futile.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning his claim.

2.  After all available records and information from the appellant have been associated with the claims file, forward the claims file to a VA oncologist, if possible, or other suitably qualified physician to obtain a medical opinion regarding the etiology of the Veteran's squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the oncologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes was incurred as a result of active service.

In rendering the requested opinion, the oncologist should consider the following among other information in the file:

(a)  The Veteran's treatment for sore throat in service; 

(b)  The Veteran's presumed exposure to herbicides in service, such as Agent Orange by virtue of having served within the Republic of Vietnam during the Vietnam era;

(c)  A study from the National Academy of Sciences, Veterans and Agent Orange: Update 2010, which found no statistical correlation between herbicides exposure and cancers not specifically listed (including tonsil cancer);

(d)  Any other pertinent evidence submitted by the Veteran including statements from the Veteran's treating physician that his tonsil cancer could be related to exposure to herbicides. 

The complete rationale for all opinions expressed, should be set forth in the examination report.  A rationale that the Veteran's squamous cell carcinoma of the left tonsil and metastatic level II lymph nodes is not related to exposure to herbicides solely on the basis of the NAS study will be insufficient.

If the examiner cannot make a determination without resort to speculation please indicate why this is so, i.e., is it beyond medical knowledge in general or just beyond the oncologist's personal knowledge or expertise.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



